                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

Vernard Buckman Jr,                                      ) C/A No. 4:18-cv-02822 DCC TER
                                                         )
                                       Plaintiff,        )
                                                         )               ORDER
vs.                                                      )
                                                         )
Chuck Wright, Sheriff Sptbg Co,                          )
Major Freeman,                                           )
Captn Hayes,                                             )
Jane and John Does,                                      )

                                       Defendants.
___________________________________________

       This case is before the Court because of Plaintiff’s failure to comply with the magistrate

judge’s order of October 24, 2018. (ECF No. 5). A review of the record indicates that the

magistrate judge ordered Plaintiff to submit items needed to render this case into proper form within

twenty-one days, and specifically informed Plaintiff that if he failed to do so, this case would be

subject to dismissal. The Court has not received any response from Plaintiff and the time for his

compliance has passed.

       The mail in which the orders were sent to Plaintiff at the address provided has not been

returned to the court, thus it is presumed that Plaintiff received the orders, but has neglected to

comply with the orders within the time permitted under the orders.

       Plaintiff’s lack of response indicates an intent to not prosecute this case, and subjects this

case to dismissal. See Fed. R. Civ. P. 41(b)(district courts may dismiss an action if a Plaintiff fails

to comply with an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.

1989)(dismissal with prejudice appropriate where warning given); Chandler Leasing Corp. v. Lopez,

669 F.2d 919, 920 (4th Cir. 1982)(court may dismiss sua sponte).
       Accordingly, this case is dismissed without prejudice. The Clerk of Court shall close the file.



       IT IS SO ORDERED.



                                                      s/Donald C. Coggins, Jr.
November 26, 2018                                     The Honorable Donald C. Coggins, Jr.
Spartanburg, South Carolina                           United States District Judge




                                                 2
